DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,715,717 to Uemura. Although the claims at issue are not identical, they are not patentably distinct they are broader than and fully encompassed by those of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-15 and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2008/0267601 A1 to Kobayashi.
With respect to claim 1 Kobayashi discloses, in Fig. 1-20, a lens control device performing control of a lens device having focus lens (paragraph 32), comprising: at least one controller to perform operations of following units (paragraph 40 and throughout; where the control section is described as performing all processing and control operations as well as storing required information in a memory within the control section): a control unit configured to acquire first information based on a first position of the focus lens when a designation (1RSW ON - S101) has been received from the user and control drive of the focus lens based on a the first information, in a predetermined mode (Hill-Climbing only - S110), wherein, in a case in which the designation from the user is received, the control unit starts driving the focus lens from a current the first position of the focus lens to an end position of a movable range of the focus lens (Fig. 10 and paragraph 35, 70, 72 and 95-96; where at a half press if a type 1 lens is attached a hill-climbing only mode is entered and focusing is performed, if hill-climbing 
Kobayashi does not expressly disclose the controller is at least one processor programmed to perform the operations.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of controlling a camera via a processor operating a program are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have included controlling the process disclosed by Kobayashi by a computer-readable storage medium storing a program used to direct a computer, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units and would provide predictable results as Kobayashi already discloses the control section 16 has a memory and controls the entirety of the camera functions (paragraph 40).
With respect to claim 2 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein the control unit drives the focus lens to the end position of the movable range of the focus lens, and then drives the focus lens to the first position of the focus lens in the predetermined mode based on the first information in the predetermined mode (paragraph 95-96; where the full range is drive, which would include passing through the first position).
With respect to claim 3 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein the first information is information indicating the number of drive pulses of the focus lens (paragraph 83; where focus lens positions are on the basis of drive pulses).
With respect to claim 4 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein the control unit is able to determine that the focus lens arrives at the first position of the focus (paragraph 96; where if must know the current lens position, thus it has confirmed it arrived at that position).
With respect to claim 5 Kobayashi 
With respect to claim 6 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 5, wherein, when the lens control device is turned off and is activated again, the control unit resets the first information stored in the storage unit (paragraph 69).
With respect to claim 7 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 5, wherein, when a focal distance is changed, the control unit resets the first information stored in the storage unit (paragraph 83).
With respect to claim 8 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein the first information is set as a different value according to a change in the focal distance (paragraph 83).
With respect to claim 9 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein, the lens device is able to acquire the position of the focus lens as the absolute position, and the control unit acquires the first position of the focus in the predetermined mode designated via an input member as information regarding the absolute position (paragraph 96; where an absolute position is not defined by the claim, thus the Examiner has interpreted it as merely the current position of the focusing lens).
With respect to claim 10 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein the control unit stores identification information regarding the lens device in association with the first information in a storage unit (paragraph 35 and 70).
With respect to claim 11 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 10, wherein, when identification information regarding the 
With respect to claim 12 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 10, wherein, when an imaging apparatus mounted on the lens control device is turned off in a valid state of the predetermined mode and is activated again, the control unit validates the predetermined mode in a case in which the identification information regarding the mounted lens device corresponds to the identification information associated with the first information stored in the storage unit, and the control unit invalidates the predetermined mode in a case in which the identification information does not correspond to the identification information associated with the first information stored in the storage unit (paragraph 105-107).
Claim 14 is rejected for similar reasons as claim 1 above as it is a corresponding method claim to apparatus claim 1.
Claim 15 is rejected for similar reasons as claim 1 above as it is a corresponding program claim to that of apparatus claim 1.
With respect to claim 17 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein the predetermined mode is a mode in which the focus position is stored and read out (paragraph 35; where the focus position of the lens is stored for use when needed).
With respect to claim 18 Kobayashi discloses, in Fig. 1-20, the lens control device according to claim 1, wherein the designation from the user is accepted by an input member (1RSW) (paragraph 40 and 70).
Allowable Subject Matter
Claim 13 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims should the double patenting issues be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

January 12, 2022